Exhibit 10.1

 

AMENDMENT NO. 3

 

This AMENDMENT NO. 3 (this “Amendment”) dated as of May 31, 2018 (the “Effective
Date”) is among Bonanza Creek Energy, Inc., a Delaware corporation (the
“Borrower”), the Guarantors (as defined in the Credit Agreement referred to
below), the Lenders (as defined below) party hereto (collectively, the
“Executing Lenders,” and each individually an “Executing Lender”), and KeyBank
National Association, as Administrative Agent and as Issuing Lender (as such
terms are defined below).

 

RECITALS

 

A.                                    The Borrower and the Guarantors are party
to that certain Amended and Restated Credit Agreement dated as of April 28, 2017
(as amended by that certain Amendment No. 1 and Consent dated effective as of
December 22, 2017 and that certain Amendment No. 2 dated as of February 2, 2018
and as the same may be further amended, restated or otherwise modified from time
to time, the “Credit Agreement”) among the Borrower, the Guarantors, the lenders
party thereto from time to time (the “Lenders”), and KeyBank National
Association, as administrative agent (in such capacity, the “Administrative
Agent”) and as issuing lender (in such capacity, the “Issuing Lender”).  Each
capitalized term defined in the Credit Agreement and used herein without
definition shall have the meaning assigned to such term in the Credit Agreement,
unless expressly provided to the contrary.

 

B.                                    The Executing Lenders wish to, subject to
the terms and conditions of this Amendment, amend the Credit Agreement as
provided herein.

 

THEREFORE, the Borrower, the Guarantors, the Administrative Agent, the Issuing
Lender, and the Executing Lenders hereby agree as follows:

 

Section 1.                                          Defined Terms.  As used in
this Amendment, each of the terms defined in the opening paragraph and the
Recitals above shall have the meanings assigned to such terms therein.

 

Section 2.                                          Other Definitional
Provisions.  Article, Section, Schedule, and Exhibit references are to Articles
and Sections of and Schedules and Exhibits to this Amendment, unless otherwise
specified.  All references to instruments, documents, contracts, and agreements
are references to such instruments, documents, contracts, and agreements as the
same may be amended, supplemented, and otherwise modified from time to time,
unless otherwise specified.  The words “hereof”, “herein”, and “hereunder” and
words of similar import when used in this Amendment shall refer to this
Amendment as a whole and not to any particular provision of this Amendment.  The
term “including” means “including, without limitation,”.  Paragraph headings
have been inserted in this Amendment as a matter of convenience for reference
only and it is agreed that such paragraph headings are not a part of this
Amendment and shall not be used in the interpretation of any provision of this
Amendment.

 

--------------------------------------------------------------------------------


 

Section 3.                                          Amendments to Credit
Agreement.

 

(a)                                 Section 1.01 of the Credit Agreement is
hereby amended by amending and restating the definition of “Permitted Asset
Swap” in its entirety to read as follows:

 

“Permitted Asset Swap” means the Disposition of Specified Properties made by a
Loan Party in exchange for other Specified Properties so long as each of the
following conditions are met: (a) such exchange is made with a Person (the
“transferee”) that is not an Affiliate of any Loan Party or any Subsidiary,
(b) the Specified Properties received shall also be pledged as Collateral
pursuant to Mortgages, (c) the Specified Properties being Disposed of are
located in the same geographic area as the Specified Properties being acquired,
(d) either (i) the fair market value of the Specified Properties being acquired
or (ii) the sum of cash consideration received in respect of such Disposition
plus the fair market value of the Specified Properties being acquired is at
least substantially equivalent to the fair market value of the Specified
Properties being Disposed of (in the case of either (i) or (ii), as reasonably
determined by a Responsible Officer of the Borrower, and, if requested by the
Administrative Agent, the Borrower shall deliver a certificate of a Responsible
Officer of the Borrower certifying to that effect), and (e) in the event that
any portion of the Specified Properties being Disposed of consists of Proven
Reserves, a portion of the Specified Properties being acquired must also be
Proven Reserves (or a combination of cash consideration and Proven Reserves)
with at least substantially equivalent fair market value of the Specified
Properties being Disposed that are Proven Reserves (as reasonably determined by
a Responsible Officer of the Borrower).

 

(b)                                 Section 6.04 of the Credit Agreement is
hereby amended by amending and restating clause (c)(iv) thereof in its entirety
to read as follows:

 

(iv) so long as no Event of Default has occurred and is continuing or would be
caused thereby, the Disposition of Specified Properties to which no Proven
Reserves are attributable so long as (A) such Specified Property is not
Collateral and is not otherwise required pursuant to the terms of this Agreement
to be Collateral or (B) the Disposition is a Permitted Asset Swap of exclusively
Specified Properties to which no Proven Reserves are attributable,

 

(c)                                  Section 6.04 of the Credit Agreement is
hereby amended by amending and restating clause (c)(viii) thereof in its
entirety to read as follows:

 

(viii) so long as no Event of Default has occurred and is continuing or would be
caused thereby, the Disposition of Oil and Gas Properties which are attributable
to Proven Reserves (including any Disposition of Equity Interests in any
Subsidiary that owns such Oil and Gas Properties and any Permitted Asset Swap
that includes the Disposition of Oil and Gas Properties to which Proven Reserves
are attributable) and the consummation of any Hedge Event so long as:

 

2

--------------------------------------------------------------------------------


 

(A) as to any such Disposition, (1) either (x) if no Borrowing Base Deficiency
exists both before and after giving effect to such Disposition, at least 80% of
the consideration received in respect thereof is in cash or such Disposition is
a Permitted Asset Swap or (y) if a Borrowing Base Deficiency exists either
before or after giving effect to such Disposition, 100% of the consideration
received in respect of such Disposition is in cash or such Disposition is a
Permitted Asset Swap, (2) the consideration received in respect of such
Disposition is equal to or greater than the fair market value of such Oil and
Gas Properties, interest therein or Subsidiary subject of such Disposition as
reasonably determined by a Responsible Financial Officer of the Borrower for
Dispositions and, if requested by the Administrative Agent, the Borrower shall
deliver a certificate of a Responsible Officer of the Borrower certifying to
that effect), and (3) if any such Disposition is of a Subsidiary owning Oil and
Gas Properties, such Disposition includes all the Equity Interests of such
Subsidiary; and

 

(B) as to any such Disposition (including any Disposition of Equity Interests in
any Subsidiary that owns such Oil and Gas Properties and any Permitted Asset
Swap that includes the Disposition of Oil and Gas Properties to which Proven
Reserves are attributable) or Hedge Event which would have the effect of making
the sum of (1) the BB Value of all Dispositions of Oil and Gas Properties
(including any Disposition of Equity Interests in any Subsidiary that owns such
Oil and Gas Properties and any Permitted Asset Swap that includes the
Disposition of Oil and Gas Properties to which Proven Reserves are attributable)
made since either the Closing Date or, after the end of the Protected Period,
the date of the most recent scheduled Borrowing Base redetermination, as
applicable (including such Disposition) plus (2) the BB Value of BB Hedges which
have been the subject of any Hedge Event since either the Closing Date or, after
the end of the Protected Period, the date of the most recent scheduled Borrowing
Base redetermination, as applicable (including such Hedge Event) exceed 5% of
the Borrowing Base then in effect, the Borrowing Base is automatically reduced
as provided in Section 2.02(d);

 

Section 4.                                          Borrowing Base
Redetermination.  As of the Effective Date, the Borrowing Base shall be
reaffirmed at $$191,666,666.66. Once effective, the Borrowing Base shall remain
in effect until the Borrowing Base is redetermined or adjusted in accordance
with Section 2.02 of the Credit Agreement.  The reaffirmation of the Borrowing
Base pursuant to this Section 4 is the scheduled redetermination of the
Borrowing Base pursuant to Section 2.02(b)(i) of the Credit Agreement with
respect to the Independent Engineering Report dated effective as of January 1,
2018.

 

Section 5.                                          Representations and
Warranties.  The Borrower and each Guarantor represents and warrants that:
(a) the representations and warranties contained in the Credit Agreement and the
representations and warranties contained in the other Loan Documents are true
and correct in all material respects (unless already qualified by materiality or
Material Adverse Change in the text thereof, in which case, such representations
and warranties shall be true and correct in all respects) on and as of the
Effective Date as if made on and as of such date, except to the extent that any
such representation or warranty expressly relates solely to an earlier date, in
which

 

3

--------------------------------------------------------------------------------


 

case it shall have been true and correct in all material respects (unless
already qualified by materiality or Material Adverse Change in the text thereof,
in which case, such representations and warranties shall be true and correct in
all respects)  as of such earlier date; (b) no Default has occurred and is
continuing; (c) the execution, delivery and performance of this Amendment are
within the corporate or limited liability company, as applicable, power and
authority of such Person and have been duly authorized by appropriate corporate
or limited liability company, as applicable, action and proceedings; (d) this
Amendment constitutes the legal, valid, and binding obligation of such Person
enforceable in accordance with its terms, except as such enforceability may be
limited by any applicable Debtor Relief Laws; (e) no consent, order,
authorization, or approval or other action by, and no notice to or filing with,
any Governmental Authority or any other Person are required for the due
execution, delivery, and performance by the Borrower or any Guarantor in
connection with this Amendment or the consummation of the transactions
contemplated hereby; (f) the Liens under the Security Instruments are valid and
subsisting and secure Borrower’s obligations under the Loan Documents; and
(g) as to each Guarantor, it has no defenses to the enforcement of its Guaranty.

 

Section 6.                                          Conditions to
Effectiveness.  This Amendment shall become effective on the Effective Date and
enforceable against the parties hereto upon the occurrence of the following
conditions precedent:

 

(a)                                 The Administrative Agent shall have received
multiple original counterparts, as requested by the Administrative Agent, of
this Amendment duly and validly executed and delivered by duly authorized
officers of the Borrower, the Guarantors, the Issuing Lender and the Required
Lenders.

 

(b)                                 No Default shall have occurred and be
continuing as of the Effective Date.

 

(c)                                  The representations and warranties in this
Amendment shall be true and correct in all material respects.

 

(d)                                 The Borrower shall have paid all costs and
expenses payable pursuant to Section 9.01(a) of the Credit Agreement to the
extent invoices for such fees, costs, and expenses have been presented to the
Borrower at least two Business Days prior to the Effective Date.

 

Section 7.                                     Acknowledgments and Agreements.

 

(a)                                 The Borrower acknowledges that on the date
hereof all Secured Obligations are payable without defense, offset, counterclaim
or recoupment.

 

(b)                                 The Administrative Agent, the Issuing Lender
and the Lenders hereby expressly reserve all of their rights, remedies, and
claims under the Loan Documents.  Nothing in this Amendment shall constitute a
waiver or relinquishment of (i) (1) any Default or Event of Default under any of
the Loan Documents, (2) any of the agreements, terms or conditions contained in
any of the Loan Documents, or (3) any rights or remedies of the Administrative
Agent, the Issuing Lender or any Lender with respect to the Loan Documents, or
(ii) the rights of the Administrative Agent, the Issuing Lender or any Lender to
collect the full amounts owing to them under the Loan Documents.

 

4

--------------------------------------------------------------------------------


 

(c)                                  Each of the Borrower, the Administrative
Agent, the Issuing Lender and the Lenders does hereby adopt, ratify, and confirm
the Credit Agreement, as amended and otherwise modified hereby, and acknowledges
and agrees that the Credit Agreement, as amended and otherwise modified hereby,
is and remains in full force and effect, and the Borrower acknowledges and
agrees that its liabilities and obligations under the Credit Agreement, as
amended and otherwise modified hereby, are not impaired in any respect by this
Amendment.

 

(d)                                 From and after the Effective Date, all
references to the Credit Agreement and the Loan Documents shall mean such Credit
Agreement and such Loan Documents as amended and otherwise modified by this
Amendment.

 

(e)                                  This Amendment is a Loan Document for the
purposes of the provisions of the other Loan Documents.  Without limiting the
foregoing, any breach of representations, warranties, and covenants under this
Amendment shall be a Default or Event of Default, as applicable, under the
Credit Agreement.

 

Section 8.                                          Reaffirmation of Guaranty. 
Each Guarantor hereby ratifies, confirms, acknowledges and agrees that its
obligations under its Guaranty, as amended and otherwise modified hereby, are in
full force and effect and that such Guarantor continues to unconditionally and
irrevocably guarantee the full and punctual payment, when due, whether at stated
maturity or earlier by acceleration or otherwise, of all of the Guaranteed
Obligations (as defined in the Guaranty), as such Guaranteed Obligations may
have been amended by this Amendment, and its execution and delivery of this
Amendment does not indicate or establish an approval or consent requirement by
the Guarantor in connection with the execution and delivery of amendments,
consents or waivers to the Credit Agreement or any of the other Loan Documents.

 

Section 9.                                          Counterparts.  This
Amendment may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement.  Delivery of an executed counterpart of a signature page of this
Amendment by facsimile or in electronic (i.e., “pdf” or “tif”) format shall be
effective as delivery of a manually executed counterpart of this Amendment.

 

Section 10.                                   Successors and Assigns.  This
Amendment shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted pursuant to the Credit
Agreement.

 

Section 11.                                   Severability.  Any provision of
this Amendment which is prohibited or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective only to the extent of such prohibition
or unenforceability without invalidating the remainder of such provision or the
remaining provisions hereof or thereof or affecting the validity or
enforceability of such provision in any other jurisdiction.

 

Section 12.                                   Governing Law.  This Amendment
shall be deemed to be a contract made under and shall be governed by and
construed in accordance with the laws of the State of New York.

 

5

--------------------------------------------------------------------------------


 

Section 13.                                   RELEASE.  THE BORROWER
ACKNOWLEDGES THAT ON THE DATE HEREOF ALL OBLIGATIONS ARE PAYABLE WITHOUT
DEFENSE, OFFSET, COUNTERCLAIM OR RECOUPMENT.  IN ADDITION, EACH OF THE BORROWER,
THE GUARANTORS AND EACH OF THEIR RESPECTIVE SUBSIDIARIES (FOR THEMSELVES AND
THEIR RESPECTIVE SUCCESSORS, AGENTS, ASSIGNS, TRANSFEREES, OFFICERS, DIRECTORS,
EMPLOYEES, SHAREHOLDERS, ATTORNEYS AND AGENTS) HEREBY RELEASES ANY AND ALL
CLAIMS, CAUSES OF ACTION OR OTHER DISPUTES IT MAY HAVE AGAINST THE
ADMINISTRATIVE AGENT, THE ISSUING LENDER, ANY OF THE LENDERS, LEGAL COUNSEL TO
THE ADMINISTRATIVE AGENT, THE ISSUING LENDER OR ANY OF THE LENDERS, CONSULTANTS
HIRED BY ANY OF THE FOREGOING, OR ANY OF THEIR RESPECTIVE AFFILIATES,
SUBSIDIARIES, SHAREHOLDERS, AGENTS, DIRECTORS, OFFICERS, EMPLOYEES,
REPRESENTATIVES, SUCCESSORS OR ASSIGNS OF ANY KIND OR NATURE ARISING OUT OF,
RELATED TO, OR IN ANY WAY CONNECTED WITH, THE CREDIT AGREEMENT OR THE LOAN
DOCUMENTS, IN EACH CASE WHICH MAY HAVE ARISEN ON OR BEFORE THE DATE OF THIS
AMENDMENT.  EACH OF THE BORROWER, THE GUARANTORS AND THEIR RESPECTIVE
SUBSIDIARIES HEREBY ACKNOWLEDGES THAT IT HAS READ THIS AMENDMENT AND HAS
CONFERRED WITH ITS COUNSEL AND ADVISORS REGARDING ITS CONTENT, INCLUDING THIS
SECTION 13, AND IS FREELY AND VOLUNTARILY ENTERING INTO THIS AMENDMENT, AND
HEREBY AGREES TO WAIVE ANY CLAIM THAT THE TERMS OF THIS AMENDMENT (INCLUDING,
WITHOUT LIMITATION, THE RELEASES CONTAINED HEREIN) ARE INVALID OR OTHERWISE
UNENFORCEABLE.

 

Section 14.                                   Entire Agreement.  THIS AMENDMENT,
THE CREDIT AGREEMENT AS AMENDED BY THIS AMENDMENT, THE NOTES, AND THE OTHER LOAN
DOCUMENTS CONSTITUTE THE ENTIRE UNDERSTANDING AMONG THE PARTIES HERETO WITH
RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDE ANY PRIOR AGREEMENTS, WRITTEN
OR ORAL, WITH RESPECT THERETO.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

[signature pages follow]

 

6

--------------------------------------------------------------------------------


 

EXECUTED effective as of the date first above written.

 

 

BORROWER:

BONANZA CREEK ENERGY, INC.

 

 

 

 

By:

/s/ Scott Fenoglio

 

Name: Scott Fenoglio

 

Title: Senior Vice President, Finance & Planning (Principal Financial Officer)

 

 

GUARANTORS:

 

 

 

 

BONANZA CREEK ENERGY OPERATING COMPANY, LLC

 

 

 

 

By:

/s/ Scott Fenoglio

 

Name: Scott Fenoglio

 

Title: Vice President and Principal Financial Officer

 

 

 

BONANZA CREEK ENERGY RESOURCES, LLC

 

 

 

 

By:

/s/ Scott Fenoglio

 

Name: Scott Fenoglio

 

Title: Vice President and Principal Financial Officer

 

 

 

BONANZA CREEK ENERGY MIDSTREAM, LLC

 

 

 

 

By:

/s/ Scott Fenoglio

 

Name: Scott Fenoglio

 

Title: Vice President and Principal Financial Officer

 

 

 

BONANZA CREEK ENERGY UPSTREAM LLC

 

 

 

 

By:

/s/ Scott Fenoglio

 

Name: Scott Fenoglio

 

Title: Vice President and Principal Financial Officer

 

Signature Page to Amendment No. 3

Bonanza Creek Energy, Inc.

 

--------------------------------------------------------------------------------


 

 

HOLMES EASTERN COMPANY, LLC

 

 

 

 

 

 

By:

/s/ Scott Fenoglio

 

Name: Scott Fenoglio

 

Title: Vice President and Principal Financial Officer

 

 

 

 

 

ROCKY MOUNTAIN INFRASTRUCTURE, LLC

 

 

 

 

 

 

By:

/s/ Scott Fenoglio

 

Name: Scott Fenoglio

 

Title: Vice President and Principal Financial Officer

 

Signature Page to Amendment No. 3

Bonanza Creek Energy, Inc.

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT/

 

ISSUING LENDER/LENDER:

KEYBANK NATIONAL ASSOCIATION, as Administrative Agent, Issuing Lender, and a
Lender

 

 

 

 

 

 

By:

/s/ George E. McKean

 

Name: George E. McKean

 

Title: Senior Vice President

 

Signature Page to Amendment No. 3

Bonanza Creek Energy, Inc.

 

--------------------------------------------------------------------------------


 

LENDER:

COMPASS BANK, as a Lender

 

 

 

 

 

 

By:

/s/ Rachel Festervand

 

Name: Rachel Festervand

 

Title: Sr. Vice President

 

Signature Page to Amendment No. 3

Bonanza Creek Energy, Inc.

 

--------------------------------------------------------------------------------


 

LENDER:

SOCIÉTÉ GÉNÉRALE, as a Lender

 

 

 

 

 

 

By:

/s/ Max Sonnonstine

 

Name: Max Sonnonstine

 

Title: Director

 

Signature Page to Amendment No. 3

Bonanza Creek Energy, Inc.

 

--------------------------------------------------------------------------------


 

LENDER:

BMO HARRIS FINANCING, INC., as a Lender

 

 

 

 

 

 

By:

/s/ James Ducote

 

Name: James Ducote

 

Title: Managing Director

 

Signature Page to Amendment No. 3

Bonanza Creek Energy, Inc.

 

--------------------------------------------------------------------------------


 

LENDER:

WELLS FARGO BANK. N.A., as a Lender

 

 

 

 

 

 

By:

/s/ Dennis O’Hara

 

Name: Dennis O’Hara

 

Title: Assistance Vice President

 

Signature Page to Amendment No. 3

Bonanza Creek Energy, Inc.

 

--------------------------------------------------------------------------------


 

LENDER:

JPMORGAN CHASE BANK, N.A., as a Lender

 

 

 

 

 

 

By:

/s/ Darren Vanek

 

Name: Darren Vanek

 

Title: Authorized Officer

 

Signature Page to Amendment No. 3

Bonanza Creek Energy, Inc.

 

--------------------------------------------------------------------------------


 

LENDER:

ROYAL BANK OF CANADA, as a Lender

 

 

 

 

 

 

By:

/s/ Don J. McKinnerney

 

Name: Don J. McKinnerney

 

Title: Authorized Signatory

 

Signature Page to Amendment No. 3

Bonanza Creek Energy, Inc.

 

--------------------------------------------------------------------------------


 

LENDER:

CADENCE BANK, N.A., as a Lender

 

 

 

 

 

 

By:

/s/ Kyle Gruen

 

Name: Kyle Gruen

 

Title: AVP

 

Signature Page to Amendment No. 3

Bonanza Creek Energy, Inc.

 

--------------------------------------------------------------------------------


 

LENDER:

IBERIABANK, as a Lender

 

 

 

 

 

 

By:

/s/ Blakely Norris

 

Name: Blakely Norris

 

Title: Vice President

 

Signature Page to Amendment No. 3

Bonanza Creek Energy, Inc.

 

--------------------------------------------------------------------------------


 

LENDER:

THE BANK OF NOVA SCOTIA, HOUSTON BRANCH, as a Lender

 

 

 

 

 

 

By:

/s/ Alan Dawson

 

Name: Alan Dawson

 

Title: Director

 

Signature Page to Amendment No. 3

Bonanza Creek Energy, Inc.

 

--------------------------------------------------------------------------------